DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a  proper field of search. See MPEP 609.05(b).

Allowable Subject Matter
Claims 11-13, 15-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a surgical stapler comprising an RFID transponder which stores and transmits the status of the staple cartridge, (i.e. fired or unfired, used or unused, or first or second physical states) to a control system, as of the effective filing date of this application (1/10/2007). The transmission of a detected status by an RFID transponder, as opposed to pre-programmed inventory control information, is not taught in the art. See p. 5 of the Remarks dated 9/27/2021 for persuasive arguments with respect to the previous rejection under 35 U.S.C. § 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/Examiner, Art Unit 3792                 
                                                                                                                                                                                       
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792